Case 1:19-mj-00778-JO Document 15 Filed 01/30/20 Page 1 of 10 PagelD #: 35

 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

leanne eieeieeeeieieieteiaieieieteneeieieietele X Docket#
UNITED STATES OF AMERICA, > 19-mj-00778-J0-1

- versus - : U.S. Courthouse
: Brooklyn, New York

CHUDHARY, : January 29, 2020
Defendant : 2:32 PM

TRANSCRIPT OF CRIMINAL CAUSE FOR PROCEEDING
BEFORE THE HONORABLE JAMES ORENSTEIN
UNITED STATES MAGISTRATE JUDGE

A P P E A R A N Cc E Ss:

For the Government: Richard P. Donoghue, Esq.
United States Attorney

BY: Jonathan E. Algor, Esq.
Assistant U.S. Attorney
271 Cadman Plaza East
Brooklyn, New York 11201

For the Defendant: Samuel Jacobson, Esq.
Federal Defenders of New York
One Pierrepont Plaza, 16 Fl
Brooklyn, NY 11201

Transcription Service: Transcriptions Plus II, Inc.
61 Beatrice Avenue
West Islip, New York 11795
laferrara44@gmail.com

Proceedings recorded by electronic sound-recording,
transcript produced by transcription service

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Proceedings

THE CLERK: Criminal Cause for an Order of
Excludable Delay, case number 19-m-778, United States v.
Awais Chudhary.

Counsel, your name for the record.

MR. ALGOR: Good afternoon, your Honor.

Jonathan Algor for the United States.

THE COURT: Good afternoon.

MR. JACOBSON: Good afternoon, your Honor.

Sam Jacobson, Federal Defenders for Awais
Chudhary, who is present next to me, we're joined today
by Danielle Azzarelli, a social worker in our office.

THE COURT: Good afternoon to both of you.

MS. AZZARELLI: Good afternoon.

THE COURT: Mr. Chudhary?

THE DEFENDANT: Good afternoon.

THE COURT: Good afternoon, sir.

All right, folks, you're seeking an exclusion
of time. How many have there been already?

MR. ALGOR: This is the fourth, your Honor.

THE COURT: Okay. Why is it in the interest of
justice to keep delaying things?

MR. ALGOR: Your Honor --

THE COURT: (Indiscernible).

MR. ALGOR: Your Honor, the defense counsel has

been -- provided the government with a predisposition

 

Transcriptions Plus II, Inc.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Proceedings
package this past weekend, that includes over three
expert reports, which includes a mental health report, as
well, and much of the delay in excluding time was to
allow those reports to be put together pre-indictment,
and so we believe in the interest of justice, both from
the public's interest pre-indictment, as well as for the
defendant, we're joining in excludable time.

THE COURT: I know you're joining it. I'm sure
you all think this is the right thing for the case,
that's great. But other than you think it's a good idea
that you get the information, you look at it, how is it
not just say well, we didn't get it done earlier, so we
need more time?

Look, it's not just about it's going to take as
long as it takes, so let's make sure we get it done. Why
does what you're trying to do require that many
exclusions?

MR. JACOBSON: The reason, your Honor, and I
think the government referred to this is we had to have
three experts meet with Mr. Chudhary, both at MDC and
also in the pens, and the courthouse.

Due to sort of regulations with the marshals,
that took two separate court orders --

THE COURT: So the marshals prevented it from

happening as part of their duties.

 

Transcriptions Plus II, Inc.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Proceedings

MR. JACOBSON: There was --

THE COURT: Look, I am not going to extend the
time. You can make your charging decision or not, but
the fact that the time isn't extended by itself doesn't
necessarily drive the decision.

MR. JACOBSON: Can I make my full argument for
the extension?

THE COURT: Sure.

MR. JACOBSON: Thank you, your Honor.

THE COURT: Yeah.

MR. JACOBSON: The parties think that there's a
Significant likelihood of resolving this case prior to
indictment.

THE COURT: Right.

MR. JACOBSON: We're close to a disposition.

THE COURT: Wonderful.

MR. JACOBSON: And we think that we'll succeed
in that. The issues is that should the government indict
Mr. Chudhary, gives less flexibility in terms of those
disposition discussions.

So what we're proposing is that something that
could take months of, or even years of litigation ina
case like this, post-indictment, we can resolve with an
additional four weeks in time.

THE COURT: I really do understand the benefits

 

Transcriptions Plus II, Inc.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Proceedings
of a plea agreement. I'm just saying that you're not
barred from entering into an agreement because you don't
get a fourth extension of Speedy Trial time.

The government, I am confident, won't act
vindictively for something not within your control.
Right?

MR. JACOBSON: Well absent an exclusion of
time, they're required to indictment him expeditiously.

THE COURT: They're not required to indict.
They're required to make a decision. If they think that
there should be a disposition, they'll do it, right?

MR. JACOBSON: Your Honor, we didn't have --

THE COURT: Right?

MR. JACOBSON: Yes, your Honor.

MR. ALGOR: JI don't think that's right, your
Honor, because the charging decisions in a case like this
require approval from Main Justice. And the government
has to work through their channels for any disposition to
be approved, so it does take months.

And the reason that I believe that this
exclusion is in the interest, not just of the parties,
not just the defendant, but also the interest of the
public, is because the public's interest is in a speedy
resolution of cases, not (indiscernible).

THE COURT: You're going to tell me that the

 

Transcriptions Plus II, Inc.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Proceedings
public's interest in a speedy resolution requires further
delay?

MR. ALGOR: Yes, in fact, because the -- should
he be indicted, we're looking at -- in cases like this,
Significantly longer motion practice.

THE COURT: I get that. I really do. Look,
what you guys don't seem --

MR. ALGOR: So we would actually save time.

THE COURT: -- to be willing to accept, and if
you don't agree, fine, but it's a disagreement --

MR. ALGOR: Well, perhaps --

THE COURT: -- if I listen to you, if I haven't
finished listening to you, you wanted to be heard
further, let me know, but when you're done, I would like
the opportunity to speak without uninterrupted as well.
Are you done?

MR. ALGOR: Yes.

THE COURT: Okay. The arguments that you're
making essentially make dead letter of the Speedy Trial
Act because at least as applied to the indictment, when
you're talking settlement. The one sentence says we're
not done till we're done. And Speedy Trial Act has
nothing to say about that.

So yes? Yes?

MR. ALGOR: If I might, your Honor?

 

Transcriptions Plus II, Inc.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Proceedings

THE COURT: Yes.

MR. ALGOR: So just to be clear, your Honor, we
were excluding the time largely waiting on the mental
health piece, as well, and that just came in from the
expert regarding the defendant's mental health. And so
that --

THE COURT: Did the marshals, for reasons I am
sure is sufficient to them, prevent the Speedy
examinations?

MR. ALGOR: I am not aware of the -- of what
the specific constraints were regarding Dr. Vega's (ph.)
ability to get to the MDC.

THE COURT: How long has Mr. Chudhary been in
custody?

MR. ALGOR: Since the end of August, your
Honor.

THE COURT: And you couldn't have these
discussions and get experts to examine him, get the
reports done since August?

MR. ALGOR: The --

MR. JACOBSON: Your Honor, the particular
expert -- the piece that the government is referring to
is an expert who we had to fly down from Boston. de
specializes in a particularly-type of psychiatric issue.

He was the only expert that we felt --

 

Transcriptions Plus II, Inc.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Proceedings

THE COURT: When you say "fly down from
Boston", Boston, that is an hour away by plane?

MR. JACOBSON: He's also a busy man, and we had
to wait many weeks for his availability, to meet with Mr.
Chudhary. We needed an order for that.

This is all to say that, Judge, I think that
plea -- pre-indictment plea negotiations is an
appropriate use of an exclusion of time.

THE COURT: Have you heard me disagree with you
on that?

MR. JACOBSON: Well, the case law says
otherwise, that it is a valid (indiscernible).

THE COURT: Have you heard me disagreeing that
plea discussions rate, or that they're an appropriate
basis for an exclusion? Have I disagreed with that? I
haven't, in case it's unclear.

What I disagree with is the idea that you keep
doing it as long as you think you want or need it, and
that the Speedy Trial Act has nothing to say about that,
as long as you put plea discussions on the table, and
that's not how it works. It's not calendared
(indiscernible), so that you get it done when you get it
done.

Anything else?

MR. JACOBSON: No, your Honor.

 

Transcriptions Plus II, Inc.

 
Case 1:19-mj-00778-JO Document 15 Filed 01/30/20 Page 9 of 10 PagelD #: 43

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Proceedings

THE COURT: Thank you. Have a good day.
THE CLERK: Thank you.
(Matter Concluded)

-o0o0-

 

Transcriptions Plus II, Inc.

 
Case 1:19-mj-00778-JO Document 15 Filed 01/30/20 Page 10 of 10 PagelD #: 44

 

10

IT, LINDA FERRARA, hereby certify that the
foregoing transcript of the said proceedings is a true
and accurate transcript from the electronic sound-
recording of the proceedings reduced to typewriting in

the above-entitled matter.

I FURTHER CERTIFY that I am not a relative or
employee or attorney or counsel of any of the parties,
nor a relative or employee of such attorney or counsel,
or financially interested directly or indirectly in this

action.

IN WITNESS WHEREOF, I hereunto set my hand this

30th day of January, 2020.

ZZ DP

Linda Ferrara

AAERT CET 656

Transcriptions Plus II, Inc.

 

 

 

Transcriptions Plus II, Inc.
